DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 35 USC § 112
As claims 23, 27, and 28 have been cancelled, the rejection of claim 23, 27, and 28 under 35 USC 112(b) has been withdrawn. 
35 USC § 103
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 10 is rejected over Datta in further view of Phillips as detailed in infra rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 14-17, 30-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. Pub. No. 2013/0245441), hereinafter “Datta,” in further view of Phillips et al. (U.S. Patent No. 6,517,489), hereinafter “Phillips.”

Regarding claim 10, Datta discloses an ultrasound grayscale imaging system (“the system 10 is a medical diagnostic ultrasound system” [0073]; “The image may be gray scale or color image” [0090]):
a probe (“ultrasound probe” [0017]);
a transmitting circuit which excites the probe to transmit multiple groups of ultrasound beams and focused ultrasound beams to a scanning target containing a flow (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]; 
a receiving circuit (“The receive beamformer 16 is operable to form receive beams in response to the transmit beams. For example, the receive beamformer 16 receives one, two, or more (e.g., 32, 48, or 56) receive beams in response to each transmit beam.” [0078]-[0080]) which receives echoes of the multiple ultrasound beams returned from the flow to obtain multiple groups of ultrasound echo signals (“For imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the velocity of the tissue or fluid. A velocity sample group corresponds to multiple transmissions for each of a plurality of scan lines 11.” [0080]) and receives echoes of the multiple focused ultrasound beams returned from the flow to obtain multiple groups of focused ultrasound echo signals (“The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain” [0079]); 
a signal processing unit which obtains flow data according to the multiple groups of ultrasound echo signals (“a Doppler processor or cross-correlation processor for estimating the flow data” [0083]);
a B mode signal processing unit which obtains ultrasound image data according to the multiple groups of focused ultrasound echo signals (“a B-mode detector for determining the intensity” [0083]);
an image processing unit which overlays the flow data on the ultrasound image data and obtains B mode ultrasound image sequence according to the ultrasound image data overlaid with the flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity 
a display device which displays the B mode ultrasound image sequence (”The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image.” [0090]).
However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals, wherein each group of non-focused ultrasound beams transmitted to the flow comprises multiple diffuse ultrasound beams each having a virtual focus in a different location behind the probe, each virtual focus being determined by adjusting time delays between excitation of transducers of the probe.
However, in the same field of endeavor, Phillips teaches flow data according to multiple groups of non-focused ultrasound echo signals flow data according to multiple groups of non-focused ultrasound echo signals, wherein each group of non-focused ultrasound beams transmitted to the flow comprises multiple diffuse ultrasound beams each having a virtual focus in a different location behind the probe, each virtual focus being determined by adjusting time delays between excitation of transducers of the probe (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles as Phillips explictly states that this allows for faster acquisition as “weakly diverging waves with substantially different wavefront angles can be used to cover a wider overlap region R per pair of transmit/receive events” (Phillips, Col. 15, lines 65-67).

Regarding claim 11, Datta discloses a wall filter which performs wall filtering on the multiple groups of ultrasound echo signals and send the wall-filtered multiple groups of ultrasound echo signals to the signal processing unit to obtain wall-filtered flow data (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]);
the image processing unit overlays the wall-filtered flow data on the ultrasound image data and obtains the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filtered flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).
However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Phillips teaches flow data according to multiple groups of non-focused ultrasound echo signals (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).


Regarding claim 12, while Datta discloses the signal processing unit and a wall filter (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]), Datta may not explictly disclose each group of non-focused ultrasound beams transmitted to the scanning target containing the flow comprises multiple non-focused ultrasound beams with different transmission angles, the receiving circuit receives echoes of the multiple non-focused ultrasound beams with different transmission angles to obtain multiple non-focused ultrasound echo signals in one group of non-focused ultrasound echo signals, and non-focused ultrasound echo signals obtained at a same spatial location are spatially compounded based on the multiple non-focused ultrasound echo signals.
However, in the same field of endeavor, Phillips teaches each group of non-focused ultrasound beams transmitted to the scanning target containing the flow comprises multiple non-focused ultrasound beams with different transmission angles, the receiving circuit receives echoes of the multiple non-focused ultrasound beams with different transmission angles to obtain multiple non-focused ultrasound echo signals in one group of non-focused ultrasound echo signals, and non-focused ultrasound echo signals obtained at a same spatial location are spatially compounded based on the multiple non-focused ultrasound echo signals (“[i]n all the above implementations non-planar waves can also be used… an 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles and synthesizing the plurality of echo signals as Phillips explictly states that this allows for faster acquisition as “weakly diverging waves with substantially different wavefront angles can be used to cover a wider overlap region R per pair of transmit/receive events” (Phillips, Col. 15, lines 65-67).

Regarding claim 14, Datta discloses the image processing unit obtains the B mode ultrasound image sequence through converting I data and Q data demodulated from the wall-filtered flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]) from polar coordinates to Cartesian coordinates (“The stored data is in a polar or Cartesian coordinate format… The processor 24 may additionally reformat the data, such as interpolating the data representing the volume to a regularly spaced Cartesian coordinate three-dimensional grid.” [0087]) and mapping trends of amplitudes of signal envelopes over time with grayscales and/or colors to obtain the B mode ultrasound image sequence (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion 

Regarding claim 15, Datta discloses coded pulses with wide bandwidth are used by the transmitting circuit to excite the probe to transmit the ultrasound beams and the focused ultrasound beams (“Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]).
However, Datta may not explictly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Phillips teaches flow data according to multiple groups of non-focused ultrasound echo signals (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles as Phillips explictly states that this allows for faster acquisition as 

Regarding claim 16, Datta discloses the ultrasound beams and the focused ultrasound beams are transmitted alternately (“The different types of data are acquired at a substantially same time which allows for interleaving of different transmissions and/or receive processing for the different types of data. For example, ten or more volumes of data are acquired each heart cycle where each volume includes B-mode and velocity data representing a generally same portion (e.g., within 1/10th of the heart cycle of each other) of the heart cycle.” [0032]; see also [0025]).
However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Phillips teaches flow data according to multiple groups of non-focused ultrasound echo signals (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles as Phillips explictly states that this allows for faster acquisition as “weakly diverging waves with substantially different wavefront angles can be used to cover a wider overlap region R per pair of transmit/receive events” (Phillips, Col. 15, lines 65-67).



	Regarding claim 30, Datta discloses an ultrasound grayscale imaging method (“a method for pressure-volume analysis in medical diagnostic ultrasound” [0005]; “The image may be gray scale or color image” [0090]), comprising:
transmitting, via a probe (“ultrasound probe” [0017]), multiple groups of ultrasound beams and focused ultrasound beams to a scanning target containing a flow (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]; “The waveforms have relative delay and/or phasing and amplitude for focusing the acoustic energy.” [0077]);

obtaining flow data according to the multiple groups of ultrasound echo signals (“a Doppler processor or cross-correlation processor for estimating the flow data” [0083]; The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain… [f]or imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the velocity of the tissue or fluid. A velocity sample group corresponds to multiple transmissions for each of a plurality of scan lines 11.” [0079]-[0080]); 
obtains B mode ultrasound image data according to the multiple groups of focused ultrasound echo signals (“a B-mode detector for determining the intensity” [0083]);
displaying a B mode ultrasound image using the B mode ultrasound image data (”The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image.” [0090]); and
overlaying the flow data on the B mode ultrasound image (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy 
However, Datta may not explictly disclose multiple groups of non-focused ultrasound beams, wherein each group of non-focused ultrasound beams transmitted to the flow comprises multiple diffuse ultrasound beams each having a virtual focus in a different location behind the probe.
However, in the same field of endeavor, Phillips teaches multiple groups of non-focused ultrasound beams, wherein each group of non-focused ultrasound beams transmitted to the flow comprises multiple diffuse ultrasound beams each having a virtual focus in a different location behind the probe (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles as Phillips explictly states that this allows for faster acquisition as “weakly diverging waves with substantially different wavefront angles can be used to cover a wider overlap region R per pair of transmit/receive events” (Phillips, Col. 15, lines 65-67).



overlaying the wall-filtered flow data on the B mode ultrasound image (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).

	Regarding claim 33, wherein obtaining the B mode ultrasound image data comprises:
converting I data and Q data demodulated from the wall-filtered flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]) from polar coordinates to Cartesian coordinates (“The stored data is in a polar or Cartesian coordinate format… The processor 24 may additionally reformat the data, such as interpolating the data representing the volume to a regularly spaced Cartesian coordinate three-dimensional grid.” [0087]) and mapping trends of amplitudes of signal envelopes over time with grayscales and/or colors to obtain the B mode ultrasound image (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, 
	
	Regarding claim 34, Datta discloses using coded pulses with wide bandwidth to transmit the ultrasound beams and the focused ultrasound beams (“Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]).
However, Datta may not explictly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Phillips teaches flow data according to multiple groups of non-focused ultrasound echo signals (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles as Phillips explictly states that this allows for faster acquisition as 

	Regarding claim 35, Datta discloses alternately transmitting the ultrasound beams and the focused ultrasound beams (“The different types of data are acquired at a substantially same time which allows for interleaving of different transmissions and/or receive processing for the different types of data. For example, ten or more volumes of data are acquired each heart cycle where each volume includes B-mode and velocity data representing a generally same portion (e.g., within 1/10th of the heart cycle of each other) of the heart cycle.” [0032]; see also [0025]).
	However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Phillips teaches flow data according to multiple groups of non-focused ultrasound echo signals (“[i]n all the above implementations non-planar waves can also be used… an unfocused wave [may] have a distributed set of virtual line/point sources… the transmitted waves preferably have substantially different wavefront angles… synthesized lateral bandwidth… [t]his angle is determined primarily by the delay profile” Col. 15, line 64 - Col. 18, line 19; See also Col. 4, lines 62-65, Col. 7, lines 14-17, and Col. 18, line 65 – Col. 19, line 1 discuss application to Doppler (flow) data acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Phillips’ teaching of acquiring Doppler flow data using unfocused ultrasound echo signals corresponding to a plurality of virtual point sources at differing positions resulting in differing wavefront angles as Phillips explictly states that this allows for faster acquisition as “weakly diverging waves with substantially different wavefront angles can be used to cover a wider overlap region R per pair of transmit/receive events” (Phillips, Col. 15, lines 65-67).


	Regarding claim 36, calculating energy of signals representing the flow based on the wall-filtered flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]), determines flow regions and non-flow regions in the ultrasound image data based on an energy threshold; and overlaying the wall-filtered flow data on the flow regions and obtains the B mode ultrasound image according to the ultrasound image data overlaid with the wall-filter flow data (“a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; “flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]).

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in further view of Phillips as applied to claim 10 or 30, respectively, above, and further in view of Yao et al. (U.S. Pub. No. 2016/0066888), hereinafter “Yao.”

Regarding claim 13, Datta discloses the image processing unit further calculates variances of I data and Q data demodulated from the flow data ultrasound image sequence through converting I data and Q data demodulated from the wall-filtered flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]; “Flow data represent estimates of velocity, energy (e.g., 
However, Datta may not explictly teach a variance threshold.
However, in the same field of endeavor, Yao teaches a variance threshold (“The position setting circuitry 152 sets the first position or the second position as a position of the region of interest on condition that a variance value of the pixel value in the region at the first position or at the second position exceeds a predetermined threshold” [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta’s disclosure of acquiring variance from flow data and performing thresholding on parameters derived from the flow data to select regions for display with Yao’s teaching of using a variance threshold to select regions for display as Yao explictly states that “[t]his makes it possible to determine the region where the site of interest is clearly visualized as the region of interest” (Yao, [0068]).

Regarding claim 32, calculating variances of I data and Q data demodulated from the flow data (“The digital radio frequency received data is demodulated to a base band frequency... in-phase and quadrature channel data” [0078]; “The received spatial flow samples may be wall filtered/clutter filtered.” 
However, Datta may not explictly teach a variance threshold.
However, in the same field of endeavor, Yao teaches a variance threshold (“The position setting circuitry 152 sets the first position or the second position as a position of the region of interest on condition that a variance value of the pixel value in the region at the first position or at the second position exceeds a predetermined threshold” [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta’s disclosure of acquiring variance from flow data and performing thresholding on parameters derived from the flow data to select regions for display with Yao’s teaching of using a variance threshold to select regions for display as Yao explictly states that “[t]his makes it possible to determine the region where the site of interest is clearly visualized as the region of interest” (Yao, [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang and Song (U.S. Pub No. 2001/0020129), Ustuner et al. (U.S. Patent No. 6,309,356 and U.S. Patent No. 6,551,246, and U.S. Pub. No. 2006/0241429), Liu et al. (U.S. Pub. No. 2006/0173313), Brown et al. (U.S. Pub. No. 2012/0296215), Ustuner and Bottenus (U.S. Pub. No. 2015/0342567), Boctor et al. (U.S. Pub. No. 2015/0359512), Sumi and Yamazaki (U.S. Patent No. 10,624,612), and Sumi (U.S. Pub. No. 2019/0129026), and Lockwood et al. (“Real-Time 3-D Ultrasound Imaging Using Sparse Synthetic Aperture Beamforming” 1998) disclose acquiring Doppler flow image data using non-focused ultrasound beams with virtual foci located behind the probe face. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./             Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/             Supervisory Patent Examiner, Art Unit 3793